DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Email Communication
Applicant is encouraged to authorize the Examiner to communicate with applicant via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502.03, 502.05.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claim(s) 4 & 7-9 is/are rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4 & 7-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 & 7-9 provides for the use of the separator according to claim 1/2/3/6, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4 & 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US 2011/0206972) in view of Terashima et al. (US 2018/0315970).

Hashimoto ‘972 discloses a separator for aluminum electrolytic capacitors ([0001]) interposed between paired electrodes, 
comprising a synthetic resin fiber ([0049-0050]); wherein the separator has porosity within a range of 65 to 85% ([0077] & table 4), average pore size within a range of 0.5 to 25.0 µm ([0059]).  Hashimoto ‘972 fails to disclose Clark stiffness within a range of 1 to 10 cm3/100.

However, Terashima ‘970 discloses that the stiffness of a separator is a result effective variable, particularly for ensuring flexibility thus allowing a wound body to be formed ([0099]).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Hashimoto ‘972 such that the separator has Clark stiffness within a range of 1 to 10 cm3/100 to obtain a separator with the flexibility necessary to be wound, as taught by Terashima ‘970.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 2,
Hashimoto ‘972 further discloses wherein the synthetic resin fiber is a polyamide fiber ([0049-0050]).  

In regards to claim 3,
Hashimoto ‘972 further wherein the synthetic resin fiber is a fibrillated fiber ([0049-0050]).  

In regards to claim 4,
The combination further an aluminum electrolytic capacitor ([0001] of Hashimoto ‘972) using the separator of claim 1 (see rejection of claim 1 above).  

In regards to claim 6,
Hashimoto ‘972 further wherein the synthetic resin fiber is a fibrillated fiber ([0049-0050]).  

In regards to claim 7,
The combination further an aluminum electrolytic capacitor ([0001] of Hashimoto ‘972) using the separator of claim 2 (see rejection of claim 2 above).  

In regards to claim 8,
The combination further an aluminum electrolytic capacitor ([0001] of Hashimoto ‘972) using the separator of claim 3 (see rejection of claim 3 above).  

In regards to claim 9,
.  

Claim(s) 5 & 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto ‘972 and Terashima ‘970 as applied to claims 4 & 7-9 above, and further in view of Tateishi et al. (US 2008/0201926).
In regards to claim 5 & 10-12,
Hashimoto ‘972 as modified by Terashima ‘970 fails to explicitly disclose using a conductive polymer as a cathode material.  

Tateishi ‘926 discloses using a conductive polymer as a cathode material ([0005] & [0046]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the cathode of Hashimoto ‘972 as modified by Terashima ‘970 from a conductive polymer as taught by Tateishi ‘926 to obtain a capacitor with a high withstand voltage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US2017/0354828 – [0097] – stiffness is a design parameter of separators

JP2001176479A – [0036-0037]	

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068.  The examiner can normally be reached on M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/David M Sinclair/Primary Examiner, Art Unit 2848